Citation Nr: 1024725	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities, claimed as secondary to service connected bilateral 
ankle disabilities.

2.  Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to service connected bilateral 
ankle disabilities.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to service connected bilateral ankle 
disabilities.

4.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression, generalized anxiety disorder 
(GAD), and posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to November 
1980. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and October 2008 rating decisions of 
the RO.  In August 2008, a local hearing was held before a 
Decision Review Officer (DRO); however, the transcript of this 
hearing was lost.  The Veteran was notified of the loss in April 
2009, and he was given 30 days to request another hearing.  The 
Veteran did not respond; therefore, it is assumed he did not want 
another DRO hearing.  In September 2009, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing is 
associated with the claims file.

The August 2006 rating decision on appeal, in part, denied 
service connection for PTSD.  Notably, the record also contains 
diagnoses of depression and generalized anxiety disorder.  In 
view of the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), it is in the judgment of the Board that the Veteran's 
claim is more appropriately framed to incorporate all claimed and 
diagnosed psychiatric disorders as shown on the title page of 
this decision.

As a reminder, the Board notes that during the September 2009 
videoconference hearing, the Veteran's representative alleged 
that there was clear and unmistakable error (CUE) in the August 
2006 rating decision with respect to the effective date of the 
ratings assigned for the Veteran's bilateral ankle disability.  
This matter was referred to the RO for appropriate action in 
October 2009.

In October 2009, the Board remanded this case to the RO for 
further development of the evidence.  The requested action has 
been completed as directed by the Board.  Cf. Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDINGS OF FACT

1.  Bilateral knee disabilities are not shown to be related to 
the Veteran's active duty service, and they are not shown to have 
been caused or aggravated by the service-connected bilateral 
ankle disabilities.  

2.  The Veteran is not shown to be suffering from bilateral hip 
disabilities.  

3.  A back disability is not shown to be related to the Veteran's 
active duty service, and it is not shown to have been caused or 
aggravated by the service-connected bilateral ankle disabilities.  

4.  No acquired psychiatric disorder to include PTSD, depression, 
or GAD is shown to be related to the Veteran's active duty 
service.

5.  The Veteran has been granted service connection for 
degenerative arthritis of the right ankle rated 10 percent 
disabling, degenerative arthritis of the left ankle rated 10 
percent disabling, and residuals of a left little finger injury 
rated zero percent disabling.  His combined disability rating is 
20 percent. 

6.  The medical and other evidence of record does not indicate 
that the Veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were not incurred in or 
aggravated during military service and are not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

2.  Bilateral hip disabilities were not incurred in or aggravated 
during military service and are not proximately due to, the 
result of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

3.  A back disability was not incurred in or aggravated during 
military service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  An acquired psychiatric disorder to include PTSD, depression, 
and GAD is not shown to be related to the Veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

5.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in May 2006, September 
2008, and April 2009.  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in May 2006 with regard to the service connection 
claims for in September 2008 with regard to the TDIU claim, that 
fully addressed all three notice elements and was sent prior to 
the initial AOJ decision with regard to those issues.  Additional 
notice was issued in April 2009.  The letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
medical records.  The Veteran, furthermore, was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned acting Veterans Law Judge.  The appellant 
was afforded VA medical examinations in furtherance of his claims 
in January 2010.  The Board acknowledges that Social Security 
Administration (SSA) records have not been associated with the 
record.  The RO requested these records, but after an exhaustive 
search, in an August 2008 response, SSA concluded that further 
efforts to locate the records would be futile.  In a September 
2008 memorandum, the RO outlined its failed efforts to obtain the 
SSA records and formally determined that they were unavailable.  
If potentially relevant, SSA records must be associated with the 
claims file.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 
2010) (VA is required to obtain SSA records in instances when 
they may be relevant to the claim).  The Board finds that the 
duty to assist has been fulfilled by the VA's attempt to obtain 
SSA records which the SSA has indicated are unavailable.  The 
absence of these records is not prejudicial because the Veteran's 
medical treatment takes place at VA and VA records have been 
obtained and associated with the claims file.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009), a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, and 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor. 

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability); 
Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection).



Bilateral knees 

On enlistment, the Veteran denied knee problems, and no knee 
abnormalities were found on the enlistment medical examination.  
A scar was noted in the region of the left knee, but no 
orthopedic problems were observed regarding the left knee.  On 
separation, the Veteran explicitly denied knee problems.  The 
corresponding medical examination report indicated only a left 
knee burn scar.  The service treatment records, indeed, are 
negative for any orthopedic complaints or findings related to the 
knees.

A November 2005 nerve conduction study indicated that the lower 
extremities were markedly abnormal with respect to sensory 
responses.  

In July 2007, the Veteran stated that his feet were completely 
numb and that he was compelled to walk on his heels.  He stated 
that he walked unsteadily and that he had occasionally fallen as 
a result.  Moreover, he had fallen when using his cane.  
Reportedly, his last fall was the previous week in the bathtub, 
and he indicated that leg braces had been recommended.  His past 
medical history consisted of, in pertinent part, hepatitis C and 
neuropathy.  Objectively, he was unable to feel light touch in 
either foot or distal lower extremity.  Range of motion of the 
knees was within normal limits.  The examiner observed that the 
Veteran's gait was unsteady without an assistive device.  He 
exhibited a high step gait and foot drop.  The assessment was of 
weakness in the bilateral lower extremities, greater on the left, 
with pain and an unsteady gait and a history of falls due to 
weakness and an inability to feel the feet.

An August 2007 VA progress note indicated that knee function was 
stable.

On January 2010 VA joints examination, the Veteran dated his 
claimed bilateral knee disability to 1997 when he started to lose 
mass in his lower extremities.  He could not maintain balance and 
fell a few times.  The examiner observed a weak gait and 
instability of the knees related to lower extremity neuropathy.  
An X-ray study of the knees showed disuse atrophy of the left 
knee.  There was no evidence of degenerative joint disease of the 
knees.  There was no functional impairment associated with the 
knees.  Based on a physical examination of the Veteran and a 
complete review of pertinent records in the claims file, the 
examiner concluded that the Veteran's currently diagnosed 
bilateral knee condition was unrelated to the service-connected 
bilateral ankle disability.  The examiner explained, initially, 
that there was no objective disability of the right knee.  
Radiographic findings were normal, and there was no functional 
impairment of the right knee.  As stated, there was left knee 
disuse atrophy with no functional impairment.  Further, the 
examiner indicated that the bilateral ankle degenerative changes 
were mild.  The Veteran had significant muscle wasting that was 
likely secondary to peripheral neuropathy that was said to have 
been caused by his nonservice-connected hepatitis C.  The 
Veteran's biomechanical gait abnormalities were not caused by the 
mild bilateral ankle degenerative changes.  Rather, it was due to 
severe muscle wasting and neuropathy.  As such, in the examiner's 
opinion, the bilateral disability of the knees was unrelated to 
the service-connected bilateral ankle arthritis.

As quite apparent from the foregoing evidence, the record does 
not reflect, and the Veteran does not allege, a direct nexus 
between the claimed bilateral knee disabilities and service.  
According to the Veteran himself, no knee problems were present 
before 1997, many years after service.  As such, service 
connection on a direct basis is precluded.  38 C.F.R. § 3.303.  
The Veteran argues that service connection for the knee 
disabilities is warranted on a secondary basis due to his 
bilateral ankle arthritis.  Such a determination would require 
specialized medical expertise, which the Veteran is not shown to 
possess, and the Board will not rely on his assertions in this 
regard.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).  The competent medical evidence, which 
is contained in the January 2010 VA examination report reflects 
no nexus between the bilateral knee disabilities found on 
examination and the service-connected arthritis of the ankles.  
Indeed, the examiner essentially characterized the bilateral 
ankle disabilities as mild.  The examiner concluded that the 
bilateral knee disabilities were unrelated to the service-
connected ankle disabilities and indicated that the lower 
extremity problems exhibited by the Veteran are due to muscle 
wasting and neurologic problems that are entirely unrelated to 
the service-connected bilateral ankle disabilities.  Because 
there is no competent or probative evidence of a nexus between 
the current bilateral knee disabilities and the service-connected 
bilateral disabilities of the ankles, service connection on a 
secondary basis for a left knee disability is denied.  38 C.F.R. 
§ 3.310.

In this case, the evidence weighing in favor of the Veteran and 
that weighing against his claim of service connection for 
bilateral disabilities of the knees is not in relative equipoise.  
See Gilbert, supra.  The entirety of the competent medical 
evidence fails to reflect a direct nexus between the alleged 
disabilities and service, and the competent evidence, moreover, 
does not indicate an association between the claimed disabilities 
and the service-connected bilateral disabilities of the ankles.  
As such, the benefit of the doubt is not for application.  Id.; 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  

Bilateral hips

The service treatment records are negative for any complaints or 
findings concerning the hips.  

In July 2007, range of motion of the hips was within normal 
limits, and no disability of the hips was noted.  The examiner 
observed that the Veteran's gait was unsteady without an 
assistive device.  The assessment was of weakness in the 
bilateral lower extremities, greater on the left, with pain and 
an unsteady gait and a history of falls due to weakness and an 
instability to feel the feet.

December 2008 VA X-ray studies revealed normal hips.

On VA examination in January 2010, the examiner found no clinical 
evidence of a bilateral disability of the hips.  Further, the 
examiner indicated that radiologic findings showed normal hips.  
The examiner's impression was of a normal hip joint examination.  

As stated, a current disability is a prerequisite for the 
granting of service connection.  See, e.g., Degmetich, supra.  
Because the evidence does not reveal any evidence of a disability 
of either hip, service connection for the claimed bilateral 
disabilities of the hips is denied under all potential theories 
of entitlement.  Id.; 38 C.F.R. §§ 3.303, 3.310.

The Board acknowledges the Veteran's apparent assertions 
regarding a disability of the hips.  The Veteran, however, is not 
shown to possess the type of medical expertise that would be 
required to render such a diagnosis, and the Board cannot rely on 
his assertions in this regard.  See Davidson, supra; Jandreau, 
supra; see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board is aware that the Veteran might well feel bilateral hip 
pain.  However, pain alone without an underlying diagnosed 
disability does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001). 

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Back disability

The service treatment records are silent with respect to the 
back.  The first apparent reference to the back was in the late 
1980's when the Veteran sought treatment for low back pain after 
lifting an air conditioner.  In September 1995, the Veteran 
complained of back pain after falling on his "tail bone" 
pursuant to an all terrain vehicle accident.  In July 2001, the 
Veteran voiced complaints of right-sided back pain after slipping 
that morning.  At no time did the contemporaneous evidence 
suggest anything other than an acute injury.  

A July 2004 radiologic study revealed a disc bulge at L5-S1.

On January 2010 VA medical examination, the Veteran indicated 
that low back problems had their onset in 2000 when he began to 
experience falls.  The Veteran, however, did recount that he 
experienced trauma to the spine in 1996 when he fell of a "4-
wheeler."  He denied a back injury and indicated that he had not 
undergone any surgical procedures related to the back.  The 
Veteran indicated that his symptomatology centered in the low 
back region, which consisted of constant severe pain.  The 
examiner noted the Veteran's abnormal gait, which was poorly 
supported.  The examiner observed that a December 2008 magnetic 
resonance imaging (MRI) of the lumbar spine reflected a slight L5 
disc bulge.  The examiner diagnosed evidence of a slight L5 disc 
bulge with no functional impairment to the lumbar spine as well 
as back strain.  The examiner opined that the Veteran's low back 
condition was unrelated to the service-connected bilateral 
disabilities of the ankles.  The examiner explained that the back 
examination did not reveal any functional impairment and that the 
service-connected ankle disabilities were mild.  The examiner 
suggested that low back symptomatology was caused by lower 
extremity muscle wasting and peripheral neuropathy that was of an 
undetermined cause but was said to have been caused by chronic 
hepatitis C.  

As quite apparent from the foregoing evidence, the record does 
not reflect, and the Veteran does not allege, a direct nexus 
between the claimed back disability and service.  As such, 
service connection for a back disability on a direct basis is 
precluded.  38 C.F.R. § 3.303.  The Veteran argues that service 
connection for the alleged back disability is warranted on a 
secondary basis due to his bilateral ankle arthritis.  Such a 
determination would require specialized medical expertise, which 
the Veteran is not shown to possess, and the Board will not rely 
on his assertions regarding a link between the service-connected 
disabilities of the ankles and the claimed back disability.  
Davidson and Jandreau, supra.  The competent medical evidence, 
which is contained in the January 2010 VA examination report, 
reflects no nexus between a back disability and the service-
connected arthritis of the ankles.  The examiner concluded that 
the low back symptoms were caused by lower extremity muscle 
wasting and peripheral neuropathy that are entirely unrelated to 
the bilateral ankle disabilities.  Because there is no competent 
and probative evidence of a nexus between the Veteran's claimed 
back disability and the service-connected disabilities of the 
ankles, service connection on a secondary basis is denied.  
38 C.F.R. § 3.310.

In this case, the evidence weighing in favor of the Veteran and 
that weighing against his claim of service connection for a back 
disability is not in relative equipoise.  See Gilbert, supra.  
The entirety of the competent medical evidence fails to reflect a 
direct nexus between the alleged disability of the back and 
service, and the competent evidence, moreover, does not indicate 
an association between the claimed back disability and the 
service-connected bilateral disabilities of the ankles.  As such, 
the benefit of the doubt is not for application.  Id.; 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  

An acquired psychiatric disability, to include depression, GAD, 
and PTSD

At the outset, the Board notes that the record contains no 
diagnosis of PTSD.  At the hearing before the undersigned, the 
Veteran's agent acknowledged that the Veteran had been unable to 
provide any statement of stressors in service in regard to the 
claimed PTSD.  A necessary, if not sufficient, condition for the 
granting of service connection is the presence of a current 
disability.  38 C.F.R. § 3.303; Degmetich, supra.  Because 
service connection for PTSD is precluded in this instance due to 
the lack of a diagnosis, the discussion that follows will focus 
on the acquired psychiatric conditions that are currently 
present.  See Clemons, supra (holding in essence that because a 
claimant, as a lay person, cannot be expected to identify the 
precise nature of his emotional afflictions, a claim of service 
connection for an acquired psychiatric disorder encompasses any 
diagnosis attributed to the stated psychiatric symptoms).  

The Veteran's service treatment records include an undated mental 
status examination and psychiatric evaluations on enlistment and 
separation examinations that were normal; however, the medical 
history report associated with his separation examination shows 
that he complained of "[getting] nervous all of the time".  In 
the report of medical history completed by the Veteran just prior 
to service, he acknowledged depression and excessive worry as 
well as nervous trouble generally.  

The record contains evidence of current psychiatric treatment and 
findings related to depression and anxiety.  The first post-
service references to mental problems are dated in 2004, although 
there is evidence of substance abuse treatment in the late 
1980's.

In January 2010, the Veteran was afforded a VA psychiatric 
examination.  In the examination report, the examiner indicated 
that despite the Veteran's self-reported symptoms of depression, 
worry, and nervous trouble on separation, over two decades had 
elapsed between separation from service and the first indication 
of any mental health treatment.  After a thorough review of the 
record, a summary of which is contained in the examination 
report, and interviewing the Veteran, the examiner diagnosed in 
pertinent part depressive disorder not otherwise specified and 
anxiety disorder not otherwise specified.  The examiner opined 
that the Veteran's current psychiatric diagnoses were unrelated 
to service.  He based this opinion on the fact that over two 
decades went by after service during which the Veteran did not 
seek psychiatric treatment and voiced no apparent complaints 
consistent with a psychiatric disorder.  Furthermore, the 
examiner explained that when the Veteran did begin to seek mental 
health treatment, his depression was said to be associated with 
contemporaneous life stress such as significant health problems, 
financial difficulties, marital strife, and the like.  The 
examiner concluded, therefore, that the Veteran's current mental 
health difficulties were unrelated to service.

The Veteran did not seek any help for emotional problems in 
service and only indicated their presence in his report of 
medical history at the conclusion of his service.  He did not 
seek any behavioral health treatment for decades after service.  
Thus, there appears to be no continuity of symptomatology between 
his currently diagnosed psychiatric conditions and service.  
Furthermore, the January 2010 examiner opined that there was no 
nexus between current psychiatric problems and service.  There 
being no continuity of symptomatology between service and current 
psychiatric problems and a competent professional opinion 
regarding a lack of nexus between the currently diagnosed 
psychiatric disabilities and service, service connection for an 
acquired psychiatric disorder is denied.  38 C.F.R. § 3.303.  

The Board acknowledges the Veteran's apparent assertions 
regarding a nexus between reports of emotional problems at the 
conclusion of service and the presently diagnosed psychiatric 
disabilities.  The Board does not find them credible, as post-
service psychiatric treatment was based upon complaints of 
current problems as opposed to ones that had lingered since 
service and because the Veteran did not seek any treatment for 
acquired psychiatric disorder for over 20 years after separation.  
The Board reminds the Veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran). The lapse in time between the in-
service reports of emotional trouble and the first diagnosis of 
depression and/or GAD also weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

TDIU

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

The Court noted the following standard announced by the United 
States Court of Appeals for the Eighth Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before  the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

Schedular basis

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more. If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).


Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2009).

Analysis

As has been discussed in the law and regulations section above, 
TDIU may be awarded on either a schedular basis or an 
extraschedular basis. 

Schedular basis

The Veteran is service-connected for degenerative arthritis of 
the right ankle, rated 10 percent disabling, degenerative 
arthritis of the left ankle rated 10 percent disabling, and 
residuals of a left little finger injury rated zero percent 
disabling.  A combined 20 percent disability rating is in effect.

The Veteran's service-connected disabilities do not meet the 
schedular criteria for consideration of TDIU, as there is not one 
disability rated at least 60 percent disabling or two or more 
disabilities with a combined rating of at least 70 percent with 
one disability ratable at 40 percent or more.  38 C.F.R. § 
4.16(a).  A grant of entitlement of TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a), therefore, is not for application in 
this case.

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has considered 
whether the Veteran's claim for a total rating based on 
unemployability due to service-connected disability should be 
granted.

The Veteran suffers from marked loss of function in the arms and 
legs bilaterally with significant muscle wasting.  He suffers 
from pain to include as due to peripheral neuropathy and 
hepatitis C.  He uses leg braces and other devices to assist with 
mobility.  He has not worked in several years.  The evidence, 
however, does not show that the Veteran's service-connected 
disabilities are productive of significant impairment.  

The Veteran's service-connected residuals of an injury to the 
left little finger is rated zero percent disabling and is 
scarcely mentioned in the record.  

On VA examination in January 2010, the ankles displayed no 
instability, no tendon abnormalities, and no varus or valgus 
angulation.  The examiner observed that the Veteran's service-
connected bilateral disabilities of the ankles consisted of only 
minor degenerative changes with no significant functional 
impairment.  The Veteran's gait abnormalities and instability, 
according to the examiner, were caused by his muscle wasting and 
peripheral neuropathy relate d to hepatitis C.  These 
disabilities are not service connected.

Because there is no evidence that the service-connected 
disabilities interfere with employment, the Veteran has not 
presented competent evidence to support the premise that his 
service-connected disabilities prevent him from obtaining and 
retaining substantially gainful employment.

Instead, the evidence cited above reflects that the Veteran's 
severe nonservice-connected physical impairment prevents him from 
being employed.  Indeed, the January 2010 orthopedic examination 
report cited herein reflects that the Veteran has not been 
employed since 2005 due to disability.  The service-connected 
disabilities are either barely mentioned in the record or have 
been characterized as mild.  The bilateral ankle disabilities do 
not cause material functional impairment and for that reason, 
presumably, would not in and of themselves impede the Veteran's 
ability to work.  

In short, although the service-connected disabilities might well 
be productive of some mild symptoms, the evidence does not 
demonstrate that the service-connected disabilities, in and of 
themselves, render the Veteran unable to secure or follow a 
substantially gainful occupation.  The record instead shows that 
his unemployability is due to other severe non service-connected 
disabilities.

The Board does not in any way downplay the significance of the 
Veteran's service-connected disabilities.  The Board finds, 
however, that the competent and probative evidence show 
symptomatology associated with the service-connected disabilities 
does not render the Veteran unemployable.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany, supra.  The benefit sought on appeal is accordingly 
denied. 


ORDER

The appeal is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


